PER CURIAM
Plaintiff appeals from a directed verdict entered in favor of defendant after a jury trial. She sued for personal injuries sustained when she fell from a cliff. We affirm.
Plaintiff, her family, and their dog stayed at defendant’s motel on the Oregon coast. Plaintiff took the dog for a walk. She followed what she thought was a path from defendant’s property to the beach. The path zigzagged steeply down to a five-foot cliff. Because plaintiff was unable to go back up the path, she sat on the ledge and tried to lower herself to the beach. She still could not reach the ground, so she dropped to the beach, breaking her hip.
Plaintiff claimed that defendant was negligent in failing to warn of “dangerous conditions on the property,” failing to inspect to determine whether dangerous conditions existed “on the premises,” and failing to correct or to protect plaintiff from “dangerous conditions on the premises.” Even viewing the evidence in the light most favorable to plaintiff, no rational jury could find that she fell on defendant’s property. Defendant’s liability as an innkeeper does not extend to hazards on adjacent property. Fuhrer v. Gearhart By the Sea, Inc., 79 Or App 550, 553, 719 P2d 1305 (1986), rem’d 303 Or 171, 734 P2d 1348, aff’d 87 Or App 219, 742 P2d 58 (1987), aff’d 306 Or 434 (1988).
Affirmed.